COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Antonio Anguiano v. The State of Texas

Appellate case number:    01-16-00592-CR

Trial court case number: 1402374

Trial court:              185th District Court of Harris County

Date motion filed:        September 5, 2017

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is dismissed as untimely filed.1


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Lloyd.

Date: September 26, 2017




1
       Appellant failed to timely file his motion for rehearing. A motion for rehearing
       must be filed within fifteen days after the Court’s judgment is rendered. TEX. R.
       APP. P. 49.1. The Court issued its opinion in this case on July 6, 2017. Thus,
       appellant’s motion for rehearing was due no later than July 21, 2017. Appellant did
       not file a motion for extension. See TEX. R. APP. P. 49.8.